                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MISSOURI
                         EASTERN DIVISION
IN RE:                         ) NO: 18-42672-399
                               ) CHAPTER 13
Dora Middleton,               )
                               )
                               ) Response Due: 11/28/18
     DEBTOR.                   ) Hearing Date: 12/5/18
                               ) Hearing Time: 9:00 a.m.
                               ) Location: Courtroom 5 North

TRUSTEE’S MOTION TO COMPEL DEBTOR TO AMEND THE CONFIRMED CHAPTER
13 PLAN TO ADDRESS PRE-PETITION, UNLIQUIDATED CLAIMS AND CHAPTER
7 LIQUIDATION TEST OF 11 U.S.C. 1525(a)(4) IN PLAN PARAGRAPH 5.1

                        NOTICE OF HEARING

PLEASE TAKE NOTICE: The Trustee's motion herein has been set for
a hearing before the Honorable Barry S. Schermer, United States
Bankruptcy Judge, in the United States Bankruptcy Court, Thomas
F. Eagleton Courthouse, 111 South 10th Street, 5th Floor, North
Courtroom, St. Louis, MO, on the 5th day of December, 2018, at
9:00 a.m., or as soon thereafter as the parties can be heard on
the matter.
THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE BY 11/28/18 . YOUR
RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU
DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT
REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING. THE DATE IS
SET OUT ABOVE. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY
CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT THE
HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

     Comes now Diana S. Daugherty, Standing Chapter 13 Trustee,

and states to the Court as follows:

  1. Debtor filed her chapter 13 petition on 4/24/18.

  2. Debtor filed her bankruptcy schedules and chapter 13 plan on
  5/1/18.

3. In her schedule A/B, Debtor lists a “work injury case”

  valued at $150,000.

4. No pre-petition claims other than the “work injury case” are

  listed in schedule A/B.

5. At the meeting of creditors held on 5/21/18, the undersigned

  was advised that the “work injury case” listed in schedule

  A/B   is   actually   three   workers   compensation   claims   which

  arose during Debtor’s employment with General Motors.

6. In schedule C, Debtor exempts the “work injury case” under

  the Missouri workers compensation exemption, RSMo. 287.260.

7. The undersigned recently discovered that Debtor has several

  pre-petition, unliquidated claims that are not claims for

  workers compensation and are not listed in her bankruptcy

  schedules. The unscheduled pre-petition claims are presently

  being prosecuted by Debtor in two separate lawsuits. The

  lawsuits and the pre-petition claims that comprise them are

  as follows:

  a) 1811-CC00604: Dora Middleton v. General Motors, LLC, and

  Local Union Number 2250 UAW Building Corporation. Count I of

  this suit is a common law wrongful termination claim. Count

  II of the suit is a claim for violation of the Missouri

  Whistleblower Protection Act. Count III of the suit is a

  claim for violation of civil rights under 42 U.S.C. 1981.
  Count      IV   of    the   suit   is   a      claim       of   discrimination          in

  violation of RSMo. 287.780. Count V of the suit is a claim

  for violation of civil rights under 42 U.S.C. 2000(e).

  b)    1811-CC00793:         Dora   Middleton         and    Constance       Rutlin      v.

  Client      Services,       Inc.   Count       I    of     this    suit     is    for   a

  violation of the Missouri Human Rights Act. Count II.

8. The unliquidated claims set forth in paragraph 7 above arose

  prior      to   the   commencement        of       Debtor’s       chapter    13   case.

  Consequently, the unliquidated claims are property of the

  bankruptcy estate pursuant to 11 U.S.C. 1306(a) and would

  have been property of the bankruptcy estate under 11 U.S.C.

  541 had Debtor filed a chapter 7 case instead of a chapter

  13 case.

9. Since the unliquidated claims would have been property of a

chapter 7 bankruptcy estate, the claims must be accounted for

in the plan in order for the plan to satisfy the chapter 7

liquidation test of 11 U.S.C. 1325(a)(4).

10.    The   Trustee     submits     that     the      confirmed       plan    must       be

amended to add the following language in paragraph 5.1 in

order for the plan to satisfy 11 U.S.C. 1325(a)(4):

  Debtor shall report any proposed settlement or other
  liquidation of her pre-petition claims to the Trustee
  and Debtor shall not spend or otherwise dissipate any
  proceeds of her pre-petition claims without permission
  of the Bankruptcy Court. Upon the settlement or other
  liquidation of Debtor’s pre-petition claims, the
  required guarantee to non-priority unsecured creditors
     under 11 U.S.C. 1325(a)(4) shall be recalculated and
     the plan shall be amended to provide the recalculated
     guarantee.




  WHEREFORE, the Trustee prays that the Bankruptcy Court enter

  an order directing Debtor to amend the confirmed chapter 13

  plan to address pre-petition, unliquidated claims and chapter

  7 liquidation test of 11 U.S.C. 1325(a)(4) in plan paragraph

  5.1; and the Trustee prays for any other relief that the

  Bankruptcy Court deems necessary and just under the

  circumstances.



                                 Respectfully Submitted,

                                 /s/ Joseph M. Wilson
                                 Diana S. Daugherty
                                 Chapter 13 Trustee
                                 Joseph M. Wilson
                                 #123953 MO#51849
                                 Attorney for Trustee
                                 P.O. Box 430908
                                 St. Louis, MO 63143
                                 (314) 781-8100
                                 (314) 781-8881 fax
                                 E-Mail: trust33@ch13stl.com



                      CERTIFICATE OF SERVICE
     The undersigned hereby certifies that the above Trustee's
Motion was filed electronically with the United States Bankruptcy
Court on the _18th_ day of October, 2018, and has been served on
the parties in interest via e-mail by the Court’s CM/ECF System
as listed on the Court’s Electronic Mail Notice List.
The undersigned hereby certifies that the above Trustee's Motion
was filed electronically with the United States Bankruptcy Court
and has been served by Regular United States Mail Service, first
class, postage fully pre-paid, addressed to the parties listed
below, on the _18th_ day of October, 2018:

Dora Middleton
1107 Spencer Rd.
St. Peters, MO 63376

                             /s/ Joseph M. Wilson
